Citation Nr: 0321631	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  01-09062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury including a left temple scar.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Casula, Counsel

REMAND

The veteran served on active duty from June 1969 to November 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 2001 RO decision which denied service 
connection for residuals of a head injury including a left 
temple scar.  The veteran testified at a Travel Board hearing 
in April 2002.

The veteran claims treatment during service at private 
facilities, in August and/or September 1970 for a head 
laceration.  He maintains he was on authorized leave when 
injured, although service records show unauthorized absence 
from August 17 to September 9, 1970.  Service records from 
after this period refer to sutures being removed and a scar 
on the left side of the head.  The circumstances raise the 
question of whether any head injury from this time during 
service was in the line of duty (i.e., not occuring while 
AWOL).

Beginning in August 2002, the Board directly undertook 
development of the evidence on this issue, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
development was partly completed.  The Board development 
regulation was recently invalidated by a court decision, 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In light of this, the case 
must be returned to the RO for further action.

Accordingly, the case is remanded for the following: 

1.  The RO should make additional efforts 
to obtain medical records of treatment 
the veteran claims he received at private 
facilities, for a head laceration injury, 
during August and/or September 1970 when 
he was in service.

2.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law 
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), the RO should readjudicate the 
claim for service connection for 
residuals of a head injury including a 
left temple scar, taking into account all 
evidence received since the statement of 
the case.  The RO should note that this 
service connection issue raises a 
question of line of duty.  If the claim 
is denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


